 


 HR 138 ENR: To revise the boundaries of John H. Chafee Coastal Barrier Resources System Jekyll Island Unit GA–06P.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 138 
 
AN ACT 
To revise the boundaries of John H. Chafee Coastal Barrier Resources System Jekyll Island Unit GA–06P. 
 
 
1.Replacement of certain John H. Chafee Coastal Barrier Resources System map 
(a)In GeneralThe map subtitled GA–06P, relating to the John H. Chafee Coastal Barrier Resources System unit designated as Coastal Barrier Resources System Jekyll Island Unit GA–06P, that is included in the set of maps entitled John H. Chafee Coastal Barrier Resources System and referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to the unit entitled John H. Chafee Coastal Barrier Resources System Jekyll Island Unit GA–06P and dated July 10, 2006. 
(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with the provisions of section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
